IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

GEORGIA SHIFT,

Plaintiff, CIVIL ACTION FILE NO.
1:19-CV-1135

v. |
GWINNETT COUNTY, FULTON |
COUNTY, DEKALB COUNTY, and
COBB COUNTY,

Defendants.

 

DEKALB COUNTY’S REPLY TO PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ MOTIONS TO STAY DISCOVERY

COMES NOW, Defendant DeKalb County, and files this Reply to Plaintiff's
Opposition to Defendants’ Motions to Stay Discovery (the “Response”), and shows
this Court the following:

Plaintiff's Response in opposition to the defendants’ motion to stay discovery
(“Motion to Stay”) is unpersuasive, because based on the Local Rules, a stay will
have little effect on Plaintiff; Plaintiff fails to fully address the defendants’

arguments in favor of staying discovery; and Plaintiff attempts to incorrectly narrow
the legal standard for when a stay of discovery is proper in the Eleventh Circuit. As
a result, this Court should grant the Motion to Stay.!

First, Defendants here have requested a full stay of discovery, including
preliminary deadlines such as the Rule 26(f) conference, initial disclosures, and joint
preliminary report and discovery plan. [Doc. 47]. As an initial matter, the Local
Rules of the Northern District of Georgia state “[t]hat the discovery period shall
commence thirty days after the appearance of the first defendant by answer to the
complaint,” so the only deadlines at issue in this Motion to Stay are the preliminary
deadlines. LR 26.2, NDGa. Because only basic information is gained from the
preliminary disclosures and conference, there will be minimal to no harm to Plaintiff
if the Defendants’ Motion to Stay is granted.

Further, Plaintiff oversimplifies Defendants’ argument in favor of a stay of
discovery in this litigation by implying that Defendants’ mainly argue that, as a
matter of course, discovery should be stayed in cases with pending dispositive
motions. [Id.]. This is incorrect and fails to consider Defendants’ other arguments
in support of staying discovery: (1) the underlying motions to dismiss present purely

legal issues that do not require discovery to resolve; (2) if granted, the motions to

 

As noted in Plaintiff's Response, Defendant DeKalb County, along with
Gwinnett County and Fulton County, incorporated by referenced Cobb County’s
Motion to Stay Discovery. Hereafter, all of the defendant counties shall collectively
be referred to as “Defendants”.
dismiss would dispose of Plaintiffs entire case against the Defendants; (3) a stay
would conserve governmental and judicial resources by avoiding the significant
costs and time commitment on litigants and the Court system; and (4) a stay of
discovery while the motions to dismiss are pending would be relatively short and
not harmful to Plaintiff. [Docs. 47].

Moreover, Plaintiff incorrectly attempts to narrow the standard for when a
stay of discovery is proper by ignoring the Chudasama v. Mazda Motor Corp.
progeny of cases and their prevalence within the Eleventh Circuit. 123 F.3d 1353
(11th Cir. 1997). As set forth in the Motion to Stay, the Eleventh Circuit repeatedly
cites to Chudasama in favor of staying discovery where a facial challenge to the legal
sufficiency ofa claim, such as a motion to dismiss, is pending. Id., 123 F.3d at 1367:
Lawrence v. Governor of Georgia, 721 F. App’x. 862 (11th Cir. 2018) (finding that
the problematic nature of the complaint gave the district court sufficient basis to
grant a motion to stay); Roberts v. FNB South of Alma, Georgia, 716 F. App’x. 864
(11th Cir. 2017) (finding that the district court properly stayed discovery pending a
ruling on a motion to dismiss, because there was no need for discovery before the
court ruled). Lower courts interpreting Chudasama agree that staying discovery
pending a motion to dismiss that will dispose of an entire case may be proper. See
McCabe v. Foley, 233 F.R.D. 683 (M.D. Fla. 2006). Essentially, the court “must

balance the harm produced by a delay in discovery against the possibility that the
motion will be granted and entirely eliminate the need for such discovery.” Arriaga-
Zacharias _v. Lewis Taylor Farms, Inc., 2008 WL 4544470 (M.D. Ga. 2008)
(citations omitted).* As set forth in the Motion to Stay, this balancing test weighs in
favor of a stay of discovery because no discovery is necessary to resolve the motions
to dismiss, conducting discovery otherwise would impose significant burdens on the
litigants, and any delay to Plaintiff would be relatively short and not harmful to
Plaintiff? [Doc 47].

Finally, Plaintiff's supporting cases are also easily distinguishable and in
some instances, offer further support for Defendants’ argument that discovery
should be stayed in this litigation. For instance, Plaintiff cites to Jones v. Bank of

Am. Corp. to rebut the premise that discovery should be stayed as a matter of course

 

; Plaintiff's cited test to determine whether a stay of discovery should be
granted is similar in some aspects, but not all, to the balancing test cited herein, and
was seemingly adopted from a court outside of the Eleventh Circuit. N. Am. Med.
Corp. v. Axiom Worldwide, Inc. 2006 WL 8446247 (N.D. Ga. (citing Chesney v.
Valley Stream Union Free Sch. Dist. No. 24, 236 F.R.D. 113, 155 (E.D.N.Y. 2006)).
Further, the Axiom Worldwide case is distinguishable from this litigation because
the motion to dismiss in that case was based in large part on a motion to disqualify
counsel.

Plaintiff attempts to lengthen the potential delay and resulting harm caused by
a Stay in this case by noting that this Court has ordered that Plaintiff may file an
amended complaint in lieu of filing a response to the motions to dismiss, which may
trigger another round of dispositive motions. As noted in DeKalb County’s motion
to dismiss, Plaintiff has filed a shotgun pleading that should require a more definite
statement if not dismissed. [See Doc. 46]. Plaintiff should not be able to use its
failure to adequately plead its complaint to its benefit. Any delay caused by
Plaintiff's decision to file an amended complaint should not be held against
Defendants.

4
where a motion to dismiss is pending, but fails to note that the Middle District of
Georgia agrees a stay may be appropriate “where the pending motion will dispose
of the case or narrow the issues.” 2013 WL 5657700, at *2 (M.D. Ga. Oct. 15, 2013)
(citing Massey v. Fed. Nat. Mortg. Ass'n, 2012 WL 3685959, at *1 (S.D. Ga. Aug.
24, 2012)). That case is further distinguished because the court noted that the
defendant seeking a stay had participated in discovery off and on throughout the
five-year life of the case and had the opportunity to make the same dispositive
argument years ago. Id. Plaintiffalso cites to Reilly v. Amy’s Kitchen, Inc., a Florida
case where the court denied a motion to stay, because the defendant failed to make
the requisite showing of burdensomeness and the court expressed doubt that the
motion would be dispositive of the plaintiffs case. 2013 WL 3929709 (S.D. Fla.
2013). Unlike the facts in Reilly, Defendants here have shown a burden on the
government’s resources if required to participate in discovery while its motion to
dismiss is pending, and Plaintiff, by suggesting that it may file an amended
complaint in lieu of a response, has confirmed that Defendants’ motions to dismiss
are not meritless. [Doc. 1, p 2]. Finally, Plaintiff cited Arriaga-Zacharias for the
proposition that discovery should not be stayed as a matter of course for a motion to
dismiss, but the Middle District of Georgia in that case granted a stay of discovery
where the Court stated there was potential for a claim to be dismissed and the parties

could avoid the cost of broad discovery. 2008 WL 4544470 (M.D. Ga.).
Accordingly, Plaintiff's supporting case law is distinguishable from the facts in this
case.
CONCLUSION
For the reasons set forth herein and those set forth in the Defendants’ Motion
to Stay, this Court should exercise its discretion and stay discovery in this case until

Defendants’ motions to dismiss are ruled on.

Respectfully submitted this 28" day of May, 2019.

LAURA K. JOHNSON
DEPUTY COUNTY ATTORNEY
Georgia Bar No. 392090

BENNETT D. BRYAN
SENIOR ASSISTANT COUNTY ATTORNEY
Georgia Bar No. 157099

/s/_ SHELLEY D. MOMO
SHELLEY D. MOMO
ASSISTANT COUNTY ATTORNEY
Georgia Bar No. 239608

1300 Commerce Drive, 5th Floor
Decatur, GA 30030

(404) 371-3011

Attorneys for Defendant DeKalb County
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

GEORGIA SHIFT,

Plaintiff, ! CIVIL ACTION FILE NO.
1:19-CV-1135
Vv.

GWINNETT COUNTY, FULTON
COUNTY, DEKALB COUNTY, and
COBB COUNTY,

Defendants.

 

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing document with the
Clerk of the Court using the CM/ECF system (which document was prepared in
Times New Roman font, 14-point type, one of the font and point selections approved
by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-mail
notification of such filing to counsel of record.

This 28" day of May, 2019.

/s/_ SHELLEY D. MOMO
SHELLEY D. MOMO

ASSISTANT COUNTY ATTORNEY
Georgia Bar No. 239608
PERSONS SERVED:

Sean J. Young

American Civil Liberties Union
Foundation of Georgia, Inc.
P.O. Box 77208

Atlanta, GA 30357

Sophia Lin Lakin

Dale E. Ho

American Civil Liberties Union
125 Broad Street, 18th Floor
New York, NY 10004

Neil A. Steiner

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10036

Angela M. Liu

Dechert LLP

35 West Wacker Drive, Suite 3400
Chicago, IL 60601

Dale E. Ho

NAACP Legal Defense And
Education Fund, Inc.

99 Hudson Street

16" Floor

New York, NY 10013

Bryan P. Tyson

Taylor English Duma, LLP

1600 Parkwood Circle, Suite 200
Atlanta, GA 30339

David R. Lowman
Kaye Woodard Burwell
Cheryl Ringer

Office of the County Attorney
141 Pryor Street, S.W.

Suite 4038

Atlanta, Georgia 30303

H. William Rowling, Jr.
Elizabeth Ahern Monyak
Lauren S. Bruce

Deborah L. Dance

Cobb County Attorney’s Office
100 Cherokee Street, Suite 350
Marietta, GA 30090
